UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1442


WILLIAM G. CLOWDIS, JR.,

                   Plaintiff - Appellant,

             v.

JOEL JEREMY SILVERMAN, M.D.; MCV ASSOCIATED PHYSICIANS, d/b/a
MCV Physicians; WILLIAM L. HARP, M.D.; JENNIFER L. DESCHENES, J.D.,
M.S.; LORETTA S. HOPSON-BUSH; DEPARTMENT OF HEALTH
PROFESSIONS VIRGINIA BOARD OF MEDICINE; THE VIRGINIA HEALTH
PRACTITIONER'S MONITORING PROGRAM; NATIONAL PRACTITIONER
DATABASE;        VIRGINIA     COMMONWEALTH            UNIVERSITY;
COMMONWEALTH OF VIRGINIA; VIRGINIA COMMONWEALTH
UNIVERSITY HEALTH SYSTEM; AMY STEWART; SHERRY FOSTER, R.N.,

                   Defendants - Appellees,

             and

SANDRA WHITLEY RYALS; RENEE S. DIXSON,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:15-cv-00128-REP)


Submitted: August 14, 2019                              Decided: November 15, 2019


Before WYNN and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


William G. Clowdis, Jr., Appellant Pro Se. Elizabeth Wu, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia; Erin
Laura Barrett, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Laura May Hooe, Shyrell Antwinique Reed, MORAN, REEVES & CONN, PC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      William G. Clowdis, Jr., appeals the district court’s order granting Defendants’

motions to dismiss. Clowdis also appeals the denial of his motions to vacate and to amend.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Clowdis v. Silverman, No. 3:15-cv-00128-REP (E.D.

Va. Mar. 28, 2019). We deny Clowdis’s motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3